DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Martienssen et al. (US 2012/0187906) in view of Ricci (2018/0009330 A1).
	Regarding claim 1, Martienssen teaches a computer-implemented method comprising: generating, by one or more computing systems, a plurality of models for use in controlling electrical operations of a group of multiple battery cells that are part of a vehicle having an electric motor, wherein each battery cell has multiple internal components that include two or more internal supercapacitor components in parallel with an internal battery component and further has a separate impedance actuator associated with each of the internal components that is in series with the associated internal component and that supports a plurality of impedance levels to control respective amounts of electrical power supplied to and from the associated internal component, and wherein each of the multiple internal components of each of the multiple battery cells is associated with a separate model from the plurality of models that represents a current state of the associated internal component and that has rules describing operational characteristics of the associated internal component and is based at least in part on a goal to maximize battery life while satisfying electrical power demand (see fig.3 para 0025, 0034-0036); and controlling, by the one or more computing systems, the electrical operations of the group of multiple battery cells at each of multiple time periods by, for each of the multiple time periods (see 120, 130, 140,  fig.3 para 0025, 0034-0036, 0053, 0057): receiving, by the one or more computing systems, information about an amount of electrical power for the time period that is available from the electric vehicle or is needed by the electric vehicle (see fig.3 para 0038, 0058-0059); determining, by the one or more computing systems and for each of the multiple battery cells for the time period, a first control action to perform for a first internal supercapacitor component of the battery cell based at least in part on the model associated with the first internal supercapacitor component of the battery cell and on the information about the amount of electrical power, and an independent second control action to perform for a second internal supercapacitor component of the battery cell based at least in part on the model associated with the second internal supercapacitor component of the battery cell and on the information about the amount of electrical power, and an independent third control action to perform for the internal battery component of the battery cell based at least in part on the model associated with the internal battery component of the battery cell and on the information about the amount of electrical power, wherein the first control action uses a first impedance level selected from the plurality of impedance levels and the second control action uses a second impedance level selected from the plurality of impedance levels and the third control action uses a third impedance level selected from the plurality of impedance levels (see 110, 120, 130, 140 fig.4 para 0035, 0057-0059);  synchronizing, by the one or more computing systems and for each of the multiple battery cells for the time period, the determined first and second and third control actions for the battery cell to improve electrical operation of the battery cell in light of the goal, including determining a modified group of impedance levels for the determined first and second and third control actions in which at least one of the first impedance level for the determined first control action or the (see 10, 20, 40, 50 fig.4 para 0052, 0057-0058, 0083).
	Martienssen doesn’t expressly teach controlling, by the one or more computing systems, each of the multiple battery cells for the time period, including controlling a first impedance actuator associated with the first internal supercapacitor component of the battery cell to implement an impedance level for the determined first control action from the modified group, a second impedance actuator associated with the second internal supercapacitor component of the battery cell to implement an impedance level for the determined second control action from the modified group, and the impedance actuator associated with the internal battery component of the battery cell to implement an impedance level for the determined third control action from the modified group, to cause a combination of the two or more internal supercapacitor components and the internal battery component of the battery cell to provide or receive part of the amount of electrical power for the time period; and updating, by the one or more computing systems and before a next time period, at least some of the plurality of models to include updated state information received from sensors associated with the multiple battery cells to reflect the controlling of each of the multiple battery cells for the time period, for use during controlling of the electrical operations for the next time period.
	In an analogous art Ricci teaches controlling, by the one or more computing systems, each of the multiple battery cells for the time period, including controlling a first impedance actuator associated with the first internal supercapacitor component of the battery cell to implement an impedance level for the determined first control action from the modified group, a second impedance actuator associated with the second internal supercapacitor component of the battery cell to implement an impedance level for the determined second control action from the modified group, and the impedance actuator associated with the internal battery component of the battery cell to implement an impedance level for the determined third control action from the modified group, to cause a combination of the two or (see 1704, 2112 fig.17, 21  para 0103, 0150); and updating, by the one or more computing systems and before a next time period, at least some of the plurality of models to include updated state information received from sensors associated with the multiple battery cells to reflect the controlling of each of the multiple battery cells for the time period, for use during controlling of the electrical operations for the next time period (see fig.17, 21  para  0153).
	Therefore it would have been obvious for one of the ordinary skilled in the art the time invention as claimed to use battery pack system information system of Ricci in the invention of Martienssen to monitor and control the battery cells in a vehicle system. 
	Regarding claim 2, combination of Martienssen and Ricci teaches invention set forth above  Martienssen further teaches wherein the controlling of the electrical operations of the group of multiple battery cells is performed at a first time period during accelerating of the vehicle to supply electrical power to the electric motor and includes determining first and second and third control actions for the multiple battery cells to cause at least a majority of the electrical power supplied to the electric motor for the first time period to come from the internal supercapacitor components of the multiple battery cells, wherein the controlling of the electrical operations of the group of multiple battery cells is further performed at a second time period during steady speed driving of the vehicle to supply electrical power to the electric motor and includes determining first and second and third control actions for the multiple battery cells to cause at least a majority of the electrical power supplied to the electric motor for the second time period to come from the internal battery components of the multiple battery cells, and wherein the controlling of the electrical operations of the group of multiple battery cells is further performed at a third time period during deceleration of the vehicle to supply electrical power from braking to the multiple battery cells and includes determining first and second and third control actions (see para 0031, 0051, 0057-0058, 0078-0079, 0085)
	Regarding claim 25, Martienssen teaches system comprising: one or more hardware processors of one or more computing systems (see 10, 20, 50, 70, 90  fig.2 para 0085) including; and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause the one or more computing systems to implement an automated control system for a target system (see 10, 20, 50, 70, 90  fig.2 para 0085) including: obtaining one or models for one or more battery cells that provide electrical power to the target system, wherein each battery cell has multiple internal components that include an internal supercapacitor component and an internal battery component, and wherein each battery cell is further associated with at least one of the models that represents a current state of at least part of the battery cell and that is based at least in part on a goal to maximize battery life while satisfying electrical power demand (see para 0025, 0034) and controlling electrical operations of the one or more battery cells by, for each of the one or more battery cells (see 110,10, 130, 140, 150  fig.3 para 0036, 0053) determining, using the at least one model associated with the battery cell, a first impedance level to implement on a first impedance actuator to control electrical power output of the internal supercapacitor component of the battery cell at a first level, and a second impedance level to implement on a second impedance actuator to control electrical power output of the internal battery component of the battery cell at a second level (see4 para 0035, 0058-0059); coordinating control of the first and second impedance actuators to improve electrical operation of the battery cell in light of the goal while providing a determined amount of electrical power, including determining a modified group of impedance levels for the first and second impedance actuators in which at least one of the first impedance level or the second impedance level is modified (see 10, 20, 50, 70, 90, 20, 40, 60  fig.2-4 para 0057-0058, 0080) 

	 In an analogous art Ricci teaches controlling the first and second impedance actuators to cause the battery cell to provide the determined amount of electrical power, including implementing the impedance levels of the modified group on the first and second impedance actuators (see 1704, 2112 fig.17, 21  para 0103, 0150).
	Therefore it would have been obvious for one of the ordinary skilled in the art the time invention as claimed to use battery pack system information system of Ricci in the invention of Martienssen to monitor and control the battery cells in a vehicle system.
	Regarding claim 26, combination of Martienssen and Ricci teaches invention set forth above  Martienssen further teaches wherein the one or more battery cells include multiple interconnected battery cells each having a plurality of internal components that include multiple internal supercapacitor components in parallel with one or more internal battery components, wherein the one or more models include a plurality of models that have a separate model for each internal component of each of the multiple interconnected battery cells, and wherein the determining for each battery cell of the first control value to control electrical power output of the internal supercapacitor component of the battery cell is performed for each of the multiple internal supercapacitor components using the separate models for those multiple internal supercapacitor components and is performed independently of determining a second control value to control electrical power output of the internal battery component for each of the one or more internal battery components of the battery cell using the separate models for the one or more internal battery components of the battery cell (see para 0033-0034, 0057, 0060, 0072, 0085)
Allowable Subject Matter
Claims 3-24 are allowed.
(see fig.3 para 0025, 0034-0036);
 and controlling, by the one or more computing systems, the electrical operations of the group of multiple battery cells by, for each of the multiple battery cells (see 120, 130, 140,  fig.3 para 0025, 0034-0036, 0053, 0057): determining, by the one or more computing systems, and using the model associated with the internal supercapacitor component of the battery cell, a first control action to perform for a first impedance actuator that is in series with the internal supercapacitor component of the battery cell, wherein the first control action includes using a first impedance level selected from a plurality of impedance levels that control respective electrical power output levels of the internal supercapacitor component, and wherein the determining of the first control action includes determining that the first impedance level provides higher satisfaction of the goal than other impedance levels in light of the current state of the internal supercapacitor component of the battery cell (see 110, 120, 130, 140 fig.4 para 0035, 0057-0059);  determining, by the one or more computing systems, and using the model associated with the internal battery component of the battery cell, a second control action to perform for a second impedance actuator that is in series with the internal battery component of the battery cell, wherein the second control action includes using a second impedance level that is selected from the plurality of impedance levels and that controls an electrical power output level of the internal battery (see 110, 120, 130, 140 fig.4 para 0035, 0057-0059);  
	Martienssen doesn’t expressly teach synchronizing, by the one or more computing systems, the determined first control action for the first impedance actuator and the determined second control action for the second impedance actuator to improve electrical operation of the battery cell in light of the goal while providing a determined amount of electrical power, including determining a modified set of impedance levels in which at least one of the first impedance level for the determined first control action or the second impedance level for the determined second control action is modified; and controlling, by the one or more computing systems, the battery cell to provide the determined amount of electrical power, including implementing the impedance levels of the modified set on the first and second impedance actuators.
	Hence claim 3 is deemed allowable.
	Claims 4-10 depend on allowable claim 3, hence claims 4-10 are also deemed allowable.

	Regarding claim 11, Martienssen teaches a non-transitory computer-readable medium having stored contents that cause one or more computing systems to perform automated operations including at least:
 	obtaining, by the one or more computing systems, one or models for one or more battery cells that provide electrical power to a target system, wherein each battery cell has multiple internal components that include an internal supercapacitor component in parallel with an internal battery component, and wherein each battery cell is further associated with at least one of the models that represents a current state of at least part of the battery cell and is based at least in part on a goal to  (see fig.3 para 0025, 0034-0036); and controlling, by the one or more computing systems, electrical operations of the one or more battery cells by, for each of the one or more battery cells (see 120, 130, 140, 150  fig.3 para 0036, 0057): receiving: 
determining, by the one or more computing systems, and using the at least one model associated with the battery cell, a first control value to implement on a first impedance actuator to control electrical power output of the internal supercapacitor component of the battery cell, and a second control value to implement on a second impedance actuator to control electrical power output of the internal battery component of the battery cell (see fig.4 para 0035, 0057-0059). 
	Martienssen doesn’t expressly teach coordinating, by the one or more computing systems, control of the first and second impedance actuators to improve electrical operation of the battery cell in light of the goal while providing a determined amount of electrical power, including determining a modified group of control values for the first and second impedance actuators in which at least one of the determined first control value or the determined second control value is modified; and controlling, by the one or more computing systems, the first and second impedance actuators to cause the battery cell to provide the determined amount of electrical power, including implementing the control values of the modified group on the first and second impedance actuators.
	Hence claim 11 is deemed allowable.
	Claims 12-24 depend on allowable claim 11, hence claims 12-24 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836